Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2019

                                       No. 04-19-00212-CR

                                        Sean Leroy HAYS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0232-CR-A
                            Honorable William Old, Judge Presiding


                                          ORDER
        The reporter’s record in this case was originally due on July 24, 2019. This court granted
court reporter Patricia Wagner’s first request for an extension of time to file the record until
August 23, 2019. On September 5, 2019, this court granted Ms. Wagner’s second request for an
extension of time to file the record until September 23, 2019. In the September 5 order, the court
advised Ms. Wagner that further requests for extension of time to file the reporter’s record would
be disfavored and ordered that any further requests for extension be accompanied by a signed,
written status report complying with the order.

        On September 30, 2019, Ms. Wagner filed a third request for an additional thirty (30)
days to file the reporter’s record. The request is not accompanied by a signed, written status
report complying with this court’s September 5 order. Accordingly, it is ORDERED that Ms.
Wagner file a signed, written status report using the form attached to the September 5 order by
no later than ten (10) days from the date of this order; if she fails to do so, her latest request for
an extension of time to file her portion of the reporter’s record will be denied and her portion of
the reporter’s record will be due.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk